Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “an additive fluid manifold configured to dispense an additive fluid” and “wherein the downstream end of the diffuser is upstream of the second end of the stem such that the additive fluid dispensed from the additive module mixes with the first base fluid before mixing with the second base fluid, and wherein the first base fluid, the second base fluid, and the additive fluid mix to form a mixed beverage” in claim 1,
“wherein the diffuser extends along an axis and includes a shoulder member between the upstream end and the downstream end of the diffuser, the shoulder member having an inner perimeter and a plurality of channels along the inner perimeter that extend through the shoulder member; wherein the shoulder member is further configured to radially inwardly direct the first fluid such that the first fluid flows through the plurality of channels; and wherein the diffuser has a center bore in which the stem is positioned, and wherein the first fluid that flows through the plurality of channels flows along an outer surface of the stem” in claim 14, and
“wherein the downstream end of the diffuser is upstream of the second end of the stem such that the additive fluid dispensed from the additive module mixes with the first base fluid before mixing with the second base fluid; wherein the stem is configured to maintain separation of the second base fluid from the first base fluid and the additive fluid until the second base fluid is dispensed from the second end of the stem; and wherein the nozzle has an interior surface along which the first base fluid, the second 
The closest prior arts are McCann (US PN 5,048,726), Copping (US PN 2,620,108), and Durham (US PN 5,415,326). None of the prior arts teach the structure of the diffuser, the additive manifold and its interaction with the diffuser and the manner in which all three fluids are mixed prior to dispensing as recited in the claims. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-14 and 18-20 (renumbered as 15-17) are allowed over the prior arts. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754